EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com December 21, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors RadioLoyalty, Inc. Lux Digital Pictures, Inc. Santa Barbara, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 8-K, Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Lux Digital Pictures, Inc. of our report dated December 12, 2012, relating to the financial statements of RadioLoyalty, Inc., as of and for the period ending August 31, 2012. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
